SEWARD & KISSEL LLP ONE BATTERY PARK PLAZA NEW YORK, NEW YORK10004 WRITER'S DIRECT DIAL (212) 574-1420 TELEPHONE:(212)574-1200 FACSIMILE:(212) 480-8421 WWW.SEWKIS.COM , NW WASHINGTON, D.C. 20001 TELEPHONE:(202) 737-8833 FACSIMILE:(202) 737-5184 July 2, 2012 VIA EDGAR Ms. Julie Rizzo Attorney-Advisor Division of Corporation Finance U.S. Securities and Exchange Commission treet N.E. Washington, DC 20549 Re: Star Bulk Carriers Corp. Amendment No. 1 to Registration Statement on Form F-3 Filed May 31, 2012 File No. 333-180674 Dear Ms. Rizzo: Please find enclosed a marked version of the registration statement on Form F-3 under File No. 333-180674 (the "Registration Statement") filed by Star Bulk Carriers Corp. comparing Amendment No.2 to the Registration Statement filed today with Amendment No.1 to the Registration Statement filed on May 31, 2012. If you have any questions or comments concerning this letter, please feel free to contact the undersigned at (212) 574-1420, Christine Westbrook, Esq. at (212) 574-1371 or Keith Billotti, Esq. at (212) 574-1274. Very truly yours, SEWARD & KISSEL, LLP By: /s/ Robert E. Lustrin Robert E. Lustrin, Esq. John Dana Brown Division of Corporate Finance Securities and Exchange Commission
